The appeal is from a final decree denying complainant relief. The bill seeks to cancel a deed executed by the Birmingham Trust  Savings Company to H. F. Simmons on the 24th of June, 1939, conveying to him a house and lot in the City of Birmingham specifically described in the bill, and to divest the title to said lot and building and the furnishings therein out of Simmons and invest it in complainant, and to decree that all right, title and interest in and to the furniture and fixtures, and all rents that have been derived from said property now in the hands of Lawler Watson, were the property of complainant.
The ground upon which complainant seeks this relief is that she purchased said property and paid for the same out of money belonging to her separate estate; and that the defendant Simmons had no equitable title or interest in said property and holds the legal title in trust for complainant.
The case was submitted on testimony taken ore tenus and documentary evidence and resulted in the decree denying relief to the complainant, as above stated, on the ground that the complainant had failed to meet and carry the burden of proof imposed by the allegations of the bill. After due consideration of the evidence we concur in the conclusion stated in the decree that complainant has failed to sustain the allegations of the bill, and is not entitled to relief.
Affirmed.
GARDNER, C. J., and LIVINGSTON and SIMPSON, JJ., concur.